Opinion by
Rice, P. J.,
This is an appeal by the next of kin of a lunatic from an order for the sale of real estate, made upon the petition of the committee, for the payment of debts and to provide for the care and maintenance of the lunatic and his wife. Attached to the committee’s petition were (a) a copy of a notice to the three daughters of the lunatic, that an application for leave to sell real estate would be made on November 21, 1898, at 9 o’clock A. M.; (5) an affidavit of due service of this notice on them on November 19, 1898; and (c) an acceptance of service by the wife of the lunatic. On December 6, 1898, the petition was filed (we are speaking from the record) and on the same day a rule to show cause why the sale should not be ordered as prayed was granted. On December 22, 1898, the order of sale was made, but by its terms was not “ to take effect ” until the giving of bond with sufficient surety to be approved by the court. Between the date of this order and the date when it went into *279effect by the filing of the bond, this appeal was taken. The appellants made no application to have the order rescinded or modified, filed no exceptions to the return of sale after confirmation nisi, and took no appeal from the final order of confirmation. If it is now too late for them to appeal from that order they can blame no one but themselves. Having paid no attention to the proceedings in the court below, even after they had notice of them, they are not in a position to ask to have their premature appeal treated as an appeal from the final decree.
That the order appealed from was not a definitive decree and that no appeal lay therefrom seems to be well settled: Snodgrass’s Appeal, 96 Pa. 420; Titusville Oil Exchange’s Dissolution, 10 Pa. Superior Ct. 496. See also Brown’s Appeal, 68 Pa. 53, Robinson v. Glancy, 69 Pa. 89, and Lauer v. Brewing Co., 180 Pa. 593. The subject was fully discussed by Judge Beeber in Titusville Oil Exchange’s Dissolution, supra, and we need not go over the ground again.
The appeal is quashed.